Case 1:21-cv-02100-SHS Document 7 Filed 05/10/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

GANG WEI, Case No.: 1:21-cv-02100-SHS

Plaintiff,

VS.

Or “Or 6G? (OD COR (On WO?

ALEXION PHARMACEUTICALS, INC., § NOTICE OF VOLUNTARY DISMISSAL

DAVID R. BRENNAN, LUDWIG HANTSON, ° PURSUANT TO E.R.C.P. 41(a)(DA@
FELIX J. BAKER, JOHN T. MOLLEN, §

CHRISTOPHER J. COUGHLIN, FRANCOIS §

NADER, DEBORAH DUNSIRE, JUDITH A. §

REINSDORF, PAUL A. FRIEDMAN, §

ANDREAS RUMMELT, DELTA OMEGA 8

SUB HOLDINGS INC., DELTA OMEGA suBS

HOLDINGS INC. 1, DELTA OMEGA SUB §

HOLDINGS LLC 2, and ASTRAZENECA
PLC.

Defendants.

Cr (Or? 4Or “Orn

 

Notice is hereby given that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil
Procedure, plaintiff Gang Wei (“Plaintiff”) voluntarily dismisses this action without prejudice.
This notice of dismissal is being filed before service by Defendants of either an answer or a motion

for summary judgment. Plaintiff's dismissal of this Action is effective upon filing of this notice.

Dated: May 10, 2021 LD. submitted,

OE

BRODSKY SMITH

Evan J. Smith

240 Mineola Boulevard
Mineola, NY 11501
Phone: (516) 741-4977
Facsimile (561) 741-0626

Counsel for Plaintiff
